PER CURIAM.
Brett Marino seeks to appeal from the Bankruptcy Appellate Panel’s dismissal of his complaint against Joe Seeley. Having carefully reviewed the record, we find that Marino’s notice of appeal, filed on November 26, 2010, was untimely, as it was filed more than 30 days after the Bankruptcy Appellate Panel entered judgment on October 25, 2010, 437 B.R. 676. See Fed. R.App. P. 4(a)(1)(A); Fed. R.App. P. 6(b)(1).
Accordingly, we dismiss the appeal. See Dieser v. Cont’l Cas. Co., 440 F.3d 920, 923 (8th Cir.2006).